May 22, 2018




May 22, 2018



                                                                                 Supreme Court

                          Dunn’s Corners Fire District         :                 No. 2017-196-Appeal.
                                                                                 (WC 15-637)
                                       v.                      :

                        Westerly Ambulance Corps et al.        :




                              NOTICE: This opinion is subject to formal revision before
                              publication in the Rhode Island Reporter. Readers are requested to
                              notify the Opinion Analyst, Supreme Court of Rhode Island, 250
                              Benefit Street, Providence, Rhode Island 02903, at Telephone 222-
                              3258 of any typographical or other formal errors in order that
                              corrections may be made before the opinion is published.
                                                                     Supreme Court

          Dunn’s Corners Fire District            :                   No. 2017-196-Appeal.
                                                                      (WC 15-637)
                        v.                        :

       Westerly Ambulance Corps et al.            :


               Present: Suttell, C.J., Goldberg, Flaherty, Robinson, and Indeglia, JJ.

                                          OPINION

Chief Justice Suttell, for the Court.

               “That’s the life, being a fireman. It sure beats the hell out of being
               a ballplayer. I’d rather be a fireman.”
                                                                      Ted Williams1

       Although it would be difficult to contemplate baseball without Ted Williams, few can

deny the fascination of firefighting. Yet, although we laud the courage of individual firefighters

and other first responders, the administrative concerns of fire districts are not quite so heroic. In

the case before us, the Dunn’s Corners Fire District (Dunn’s Corners) filed a complaint seeking,

inter alia, a declaration that it was not obligated to provide fire protection services to property

formerly owned by the Bradford Dyeing Association Inc., and located at 460 Bradford Road in

the village of Bradford in the town of Westerly, Rhode Island (the property). The current owner

of the property, BPF Realty, LLC (BPF), appeals from a judgment granting Dunn’s Corners’

motion for summary judgment. We directed the parties to appear before the Supreme Court and


1
 Ted Williams was a professional baseball player, playing his entire nineteen-year major-league
career with the Boston Red Sox. He is generally regarded as one of the greatest hitters in
baseball history. He is the most recent player to hit over .400 in a season, hitting .406 in 1941.
Although his skills as a firefighter are much less reported, it is known that during the Korean
War his plane burst into flames during a thirty-five-plane raid, led by future astronaut and United
States Senator John Glenn, in North Korea on February 16, 1953. The quote is a comment
Williams made to a wire-service reporter, as told by Mike Vaccaro in the book 1941: The
Greatest Year in Sports, published by Doubleday in 2007.
                                                -1-
show cause why the issues raised in this appeal should not be summarily decided.               After

considering the parties’ written and oral submissions and reviewing the record, we conclude that

cause has not been shown and that this case may be decided without further briefing or

argument. For the reasons set forth herein, we affirm the judgment of the Superior Court.

                                                 I

                                  Facts and Procedural History

       On June 29, 2010, Bradford Dyeing Association transferred the property, which is also

known as the Bradford Industrial Park, to BPF by quitclaim deed. Historically, fire protection

services to the village of Bradford have been provided by the Bradford Fire District. Since 2013,

however, the Bradford Fire District has contracted with Dunn’s Corners to assume its firefighting

responsibilities. Also named as a defendant in this case is Westerly Ambulance Corps (Westerly

Ambulance), which provides a dispatching service to a number of fire districts in Washington

County, including Dunn’s Corners.2

       Westerly Ambulance and Dunn’s Corners are parties to a contract that requires Westerly

Ambulance to render dispatching services for Dunn’s Corners. Their agreement provides that

Westerly Ambulance will dispatch Dunn’s Corners to sites and locations situated within the

Bradford Fire District.

       Apparently in response to a number of false fire alarms emanating from the property,

Dunn’s Corners advised BPF that the property was not technically located within the

geographical confines of either Dunn’s Corners or the Bradford Fire District. According to BPF,

2
  We pause to note that fire districts are a cherished, if not problematic, vestige of Rhode Island
history. Tracing their origins largely to thriving mill villages, there were 42 fire districts in the
state, ranging in size from 0.1 to 58 square miles as of 2004 and servicing populations from
approximately 180 to 30,000 people. Of the 42 districts, only 33 actually fight fires. See
Department of Revenue, Division of Municipal Finance, Report on the Rhode Island Fire
Districts Based on Annual Fire District Survey 2013 (released March 2014).
                                                -2-
Dunn’s Corners also submitted invoices for past services rendered and deactivated the local

alarm systems on the property.       Notwithstanding Dunn’s Corners’ protestations, however,

Westerly Ambulance continued to dispatch Dunn’s Corners in response to fire alarms at the

property. Of further note, by correspondence dated May 21, 2014, BPF asked to join the

Bradford Fire District; however, its request was denied by the fire district at a meeting on June

19, 2014.

       In December 2015, Dunn’s Corners filed a complaint against Westerly Ambulance, BPF,

and Bradford Industrial Park. Count 1 sought to enjoin Westerly Ambulance from dispatching

Dunn’s Corners in response to calls at the property. Count 2 asked for a declaratory judgment

with respect to the obligations of the parties to the contract between Westerly Ambulance and

Dunn’s Corners. Count 3 sought a declaration that Dunn’s Corners is not obligated to provide

services to the property. Counts 4, 5, and 6 each sought the payment of $20,000 from BPF and

the Bradford Industrial Park, premised on various equitable and legal theories. On February 17,

2017, Dunn’s Corners filed a motion for summary judgment as to count 3, arguing that the

property was not located within either Dunn’s Corners or the Bradford Fire District and that it

had no obligation to provide the property with fire protection services.

       A hearing on Dunn’s Corners’ motion for summary judgment was held on April 17,

2017. The thrust of BPF’s objections to the motion was that declaratory relief was inappropriate

because the Bradford Fire District had not been made a party to the case and that BPF was not

sure whether the property was in the Bradford Fire District because “the Bradford Fire District

has been putting out fires there for 70 years * * *.” The hearing justice, however, granted the

motion for summary judgment, relying primarily on: (1) an affidavit of the moderator of the

Bradford Fire District stating that the property “is not now, nor has it ever been, contained within


                                               -3-
the boundaries or jurisdiction of The Bradford Fire District”; and (2) a special legislative

enactment by the General Assembly amending the charter of the Bradford Fire District, entitled

“An Act to Adjust and Designate the Jurisdictional Boundaries of Westerly Fire District, Dunns

Corners Fire District, and Bradford Fire District[,]” which specifically excepted from a metes

and bounds description of the Bradford Fire District “all those parcels of land designated and

described as presently belonging to the Bradford Dyeing Association, Inc.” Rhode Island Acts

and Resolves 57-66, 65 (1980). Shortly thereafter, an order entered granting Dunn’s Corners’

motion for summary judgment on count 3 of its complaint, declaring that Dunn’s Corners “shall

have no obligation to render any services, fire fighting, rescue or otherwise to [the property]

based on the fact that the subject property lies outside of the Bradford Fire District.” A judgment

entered, and BPF appealed to this Court.

       On appeal, BPF raises two arguments in its prebriefing statement submitted pursuant to

Article I, Rule 12A of the Supreme Court Rules of Appellate Procedure, without further

elucidation: (1) “[w]hether the Superior Court had subject matter jurisdiction over [count 3],

where the declaratory judgment neither terminated all controversies nor bound all entities having

an interest in the dispute”; and (2) “[w]hether there is a genuine issue of material fact that the

BPF property is in the Bradford Fire District.”

                                                  II

                                      Standard of Review

       “A challenge to subject-matter jurisdiction questions the very power of the court to hear

the case.” In re New England Gas Co., 842 A.2d 545, 553 (R.I. 2004) (quoting Pine v. Clark,

636 A.2d 1319, 1321 (R.I. 1994)). “Subject-matter jurisdiction ‘may not be waived by any party

and may be raised at any time in the proceedings.’” Retirement Board of Employees’ Retirement


                                                  -4-
System of Providence v. Corrente, 111 A.3d 301, 305 (R.I. 2015) (quoting In re New England

Gas Co., 842 A.2d at 553). “We review de novo whether a court has subject-matter jurisdiction

over a particular controversy.” Id. (quoting Sidell v. Sidell, 18 A.3d 499, 504 (R.I. 2011)).

       “This Court will review the grant of a motion for summary judgment de novo, employing

the same standards and rules used by the hearing justice.” Newstone Development, LLC v. East

Pacific, LLC, 140 A.3d 100, 103 (R.I. 2016) (quoting Daniels v. Fluette, 64 A.3d 302, 304 (R.I.

2013)). “We will affirm a [trial] court’s decision only if, after reviewing the admissible evidence

in the light most favorable to the nonmoving party, we conclude that no genuine issue of material

fact exists and that the moving party is entitled to judgment as a matter of law.” Id. (quoting

Daniels, 64 A.3d at 304). Furthermore, “the nonmoving party bears the burden of proving by

competent evidence the existence of a disputed issue of material fact and cannot rest upon mere

allegations or denials in the pleadings, mere conclusions or mere legal opinions.” Id. (quoting

Daniels, 64 A.3d at 304). “[S]ummary judgment should enter against a party who fails to make a

showing sufficient to establish the existence of an element essential to that party’s case * * *.”

Id. (quoting Lavoie v. North East Knitting, Inc., 918 A.2d 225, 228 (R.I. 2007)).

                                                III

                                            Discussion

       At the outset, we note that it is clear beyond peradventure that the Superior Court has

subject-matter jurisdiction over actions seeking declaratory relief. “The Superior Court of Rhode

Island is a trial court of general jurisdiction. It is granted subject-matter jurisdiction over all

cases unless that jurisdiction has been conferred by statute upon another tribunal.” Chase v.

Bouchard, 671 A.2d 794, 796 (R.I. 1996). Specifically, the Superior Court has been granted,

“except as otherwise provided by law, * * * exclusive original jurisdiction of suits and


                                                -5-
proceedings of an equitable character * * *.” General Laws 1956 § 8-2-13.3 The appropriate

question, therefore, is whether it was error for the court to assert its jurisdiction in the absence of

an indispensable party. Section 9-30-11 of the Uniform Declaratory Judgments Act provides, in

part: “When declaratory relief is sought, all persons shall be made parties who have or claim any

interest which would be affected by the declaration, and no declaration shall prejudice the rights

of persons not parties to the proceeding.” We have held “that this provision is mandatory and

that failure to join all persons who have an interest that would be affected by the declaration

ordinarily is fatal to an action.” Thompson v. Town Council of Westerly, 487 A.2d 498, 499 (R.I.

1985).

         At the summary-judgment hearing in Superior Court, BPF argued that a declaratory

judgment should not be issued because the Bradford Fire District was not a party to the action.

At oral argument before this Court, however, BPF maintained that the Town of Westerly was the

indispensable party. As this latter contention was not presented to the hearing justice, it has been

waived. See State v. Feliciano, 901 A.2d 631, 646 (R.I. 2006). With respect to BPF’s argument

concerning Dunn’s Corners’ failure to join the Bradford Fire District in this case, we are of the

opinion that it lacks merit. Dunn’s Corners has a contractual obligation to assume all of the

Bradford Fire District’s responsibilities to provide fire protection services. Certainly, Dunn’s

3

         “The word ‘jurisdiction’ (jus dicere) is a term of large and comprehensive import,
         and embraces every kind of judicial action upon the subject-matter * * *. To have
         jurisdiction is to have power to inquire into the fact, to apply the law, and to
         declare the punishment, in a regular course of judicial proceeding. * * *
         Jurisdiction in courts is the power and authority to declare the law. The very
         word in its origin imports as much. It is derived from juris and dico—I speak by
         the law—and that sentence ought to be inscribed in living light on every tribunal
         of criminal power. It is the right of administering justice through the laws by the
         means which the law has provided for that purpose.” Sardonis v. Sardonis, 106
         R.I. 469, 471, 261 A.2d 22, 23 (1970) (internal citations omitted) (quoting State v.
         Smith, 29 R.I. 513, 521-22, 72 A. 710, 714 (1909)).
                                                 -6-
Corners was the appropriate party to seek clarification of its contractual responsibilities through

declaratory relief.

        Moreover, BPF has failed to advance a meaningful appellate argument in this regard. In

its statement of the case filed pursuant to Rule 12A, BPF simply states that the “declaratory

judgment neither terminated all controversies nor bound all entities having an interest in the

dispute.” We have consistently held that “[s]imply stating an issue for appellate review, without

a meaningful discussion thereof or legal briefing of the issues, does not assist the Court in

focusing on the legal questions raised, and therefore constitutes a waiver of that issue.” Giddings

v. Arpin, 160 A.3d 314, 316 (R.I. 2017) (mem.) (quoting Giammarco v. Giammarco, 151 A.3d

1220, 1222 (R.I. 2017)).

        With respect to BPF’s second argument on appeal—that there remains a genuine issue of

material fact as to whether the property is located within the Bradford Fire District—it appears as

though it conceded at oral argument that the property is not currently situated within any fire

district. Even if BPF were not willing to make such a concession, it is difficult to conceive of a

more difficult obstacle to overcome than a special legislative act by the General Assembly

stating that the property is specifically excluded from the Bradford Fire District. See R.I. Acts

and Resolves 65 (1980). Moreover, the hearing justice had before him an unrebutted affidavit of

the moderator of the Bradford Fire District avowing not only that the property had never been a

part of the fire district, but also that BPF had affirmatively requested to become a part of the fire

district and had been rejected. Accordingly, we are satisfied that the hearing justice did not err

and that summary judgment was sagaciously granted.              Any relief to BPF would more

appropriately be achieved through legislation or negotiation.




                                                -7-
                                              IV

                                           Conclusion

       For the reasons stated herein, we affirm the judgment of the Superior Court. The record

shall be returned to the Superior Court.




                                              -8-
STATE OF RHODE ISLAND AND                                  PROVIDENCE PLANTATIONS



                         SUPREME COURT – CLERK’S OFFICE

                                 OPINION COVER SHEET

                                     Dunn's Corners Fire District v. Westerly Ambulance
Title of Case
                                     Corps et al.
                                     No. 2017-196-Appeal.
Case Number
                                     (WC 15-637)
Date Opinion Filed                   May 22, 2018
                                     Suttell, C.J., Goldberg, Flaherty, Robinson, and
Justices
                                     Indeglia, JJ.
Written By                           Chief Justice Paul A. Suttell

Source of Appeal                     Washington County Superior Court

Judicial Officer From Lower Court    Associate Justice Bennett R. Gallo
                                     Plaintiff:

                                     Brian A. Bliss, Esq.
                                     Patrick L. McKinney, Esq.
Attorney(s) on Appeal
                                     For Defendants:

                                     Michael A. Ursillo, Esq.
                                     Robert Lombardo, Esq.




SU-CMS-02A (revised June 2016)